Name: Council Regulation (EEC) No 4021/86 of 16 December 1986 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux' obtained from wood falling within subheading ex 38.08 A of the Common Customs Tariff (1987)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 375 / 1331 . 12 . 86 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4021 / 86 of 16 December 1986 opening, allocating and providing for the administration of a Community tariff quota for rosin , including 'brais resineux' obtained from wood falling within subheading ex 38.08 A of the Common Customs Tariff ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , should be opened on 1 January 1987 and allocated among Member States ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the product concerned into all Member States until the quota has been used up; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the product in question , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports from non-preferential third countries over a representative reference period and also to the economic outlook for the quota period in question ; Whereas , on the basis of the statistics at present available , imports into the Community of Ten in 1983 , 1984 and 1985 of the product concerned , coming from third countries which do not benefit from an equivalent preferential tariff arrangement , have developed as follows and represent the following percentages of total imports into the Community : Whereas production in the Community of rosin falling within subheading ex 38.08 A of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas , consequently , Community supplies of products of this type currently depend in part on imports from third countries ; whereas the most urgent Community requirements for the product in question should be met immediately on the most favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appropriate amount ; whereas , in order not to jeopardize the balance of the market for this product and to ensure parallel development in outlets for Community production and satisfactory security of supplies for user industries , the volume of the Community tariff quota should be fixed at 8 000 tonnes ; whereas , therefore , the tariff quota in question Member States 1983 1984 1985 tonnes % tonnes % tonnes % Benelux 1 393 20,46 974 18,27 5 822 56,47 Denmark 269 3,95 58 1,09 18 0,17 Germany 1 929 28,34 1 771 33,22 885 8,58 Greece 0 0 3 0,06 2 0,02 Spain 56 0,82 12 0,23 27 0,26 France 814 11,96 31 0,58 1 370 13,29 Ireland 16 0,24 161 3,02 36 0,35 Italy 467 6,86 160 3,00 270 2,62 Portugal 0 0 8 0,15 11 0,11 United Kingdom 1 863 27,37 2 153 40,38 1 869 18,13 6 807 5 331I 10 310 Whereas , taking into account these figures and the foreseeable development of the product concerned during 1987 the initial shares may be fixed approximately at the following percentages : Greece Spain France Ireland Italy Portugal United Kingdom 0.02 0.42 9.87 0.95 4.00 0.08 26.22 Benelux Denmark Germany 36.48 1.54 20.42 No L 375 / 14 Official Journal of the European Communities 31 , 12 . 86 Whereas if , at a given date in the quota period , a substantial quantity remains unused , it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the quota shares allocated to that economic union may be carried out by any of its members , Whereas , in order to take into account import trends for the product concerned in the various Member States , the quota amount should be divided into two instalments , the first being shared among the Member States , and the second constituting a reserve to cover at a later date the requirements of those Member States which have used up their initial quota share ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota might under the circumstances be fixed at approximately 94% of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof; HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1987 , the Common Customs Tariff duty on the following products shall be suspended at the level and within the limit of a Community tariff quota as shown herewith : Order No CCT heading No Description Amount of tariff quota ( in tonnes ) Rate of duty ( in % ) 09.2715 ex 38.08 A Rosin , including 'brais resineux': - obtained from wood 8 000 0 3 . The second instalment of 400 tonnes shall constitute the reserve . Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with the relevant provisions laid down in the Act of Accession of Spain and Portugal . 2 . Imports of the product in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two instalments . 2 . The first instalment , amounting to 7 600 tonnes , shall be shared among the Member States . The shares which , subject to Article 5 , shall be valid until 31 December 1987 , shall be as follows : Article 3 1 . If 90 % or more of any Member State's initial share as specified in Article 2 ( 2 ), or 90% of that share minus the protion returned to the reserve where Article 5 has been applied , has been used up , then , to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 5% of its initial share , rounded up where necessary to the next unit . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , then , to the extent permitted by the amount of the reserve , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 2,5% of its initial share . 3 . If , after its second share has been used up , 90% or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . (tonnes) 2 772 117 1 552 2 32 750 72 304 6 1 993 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 31 . 12 . 86 Official Journal of the European Communities No L 375 / 15 It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, to this end , notify the amount of that balance to the Member State making the last drawing. 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1987 . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the product is entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged under the conditions set in paragraph 3 . Article 5 The Member States shall return to the reserve , not later than 1 October 1987 , the unused portion of their initial share which , on 15 September 1987 , is in excess of 20% of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States- shall notify the Commission , not later than 1 October 1987 , of the total quantities of the products in question imported up to 15 September 1987 and charged against the tariff quotas and of any quantity of the initial shares returned to the reserve . Article 8 At the Commission's request , the Member states shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and , as soon as it is notified , inform each Member State of the extent to which the reserves have been used up . It shall inform the Member States , not later than 5 October 1987 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986 . ' For the Council The President G. HOWE